DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0065055 (Barshinger et al.).
With regards to claim 1, Barshinger et al. discloses a method and system for ultrasonic evaluation of an object comprising, as illustrated in Figures 1-11, a method for increasing a structural health monitoring system’s detection range when monitoring a structure (Figures 7,10); transmitting from an actuator 192 (e.g. a phased array transducer 192 including a plurality of elements 202,204 which performs both as a transmitter and receiver; as observed in Figures 6,7; paragraphs [0038],[0039]) of a structural health monitoring system 198 (Figure 7) a first actuation signal 210,226 (e.g. by actuator element 204; paragraph [0040]; Figures 7,8) to the structure 200; after a first time period 244 (e.g. time period 244 in Figure 9; paragraph [0041]) that begins from transmitting the first actuation signal, starting collecting at a sensor 192,204 (e.g. performs as both a transmitter and receiver) of the structural health monitoring system first response signals 214,242 (e.g. by actuator element 192,204; paragraph [0041]; Figures 7,9) from the structure in response to the first actuation signal to cover a first detection range (as 
With regards to claim 2, Barshinger et al. further discloses analyzing the first response signals 214,242.  (See, paragraph [0042]; Figures 9-10).
With regards to claim 3, Barshinger et al. further discloses the final structural health data 252 comprises information regarding the structure status of the structure.  (See, paragraph [0042]).
With regards to claim 6, Barshinger et al. further discloses the first and second time periods 244,240 are adjusted automatically based on signal transmission speed in the structure, location of the actuator, and location of the sensor.  (See, paragraph [0036],[0039]; Figures 7,9).

With regards to claim 8, Barshinger et al. further discloses the gains are automatically adjusted based on amplitudes of the first and second response signals 214,242,212,238.  (See, amplitude law 181 in Figure 6; paragraph [0038])
With regards to claim 9, Barshinger et al. further discloses the first and second actuation signals 210,226,206,222 comprise ultrasonic waveforms.  (See, paragraphs [0039],[0040]; Figures 7,8).
With regards to claim 10, Barshinger et al. further discloses the actuator and the sensor are used to cover at least one direction into the structure.  (See, as observed in Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0065055 (Barshinger et al.) in view of U.S. Patent Application Publication 2018/0156907 (Cegla et al.).
With regards to claim 4, Barshinger et al. does not disclose a value of the first time period is zero.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a value of the first time period is zero as suggested by Cegla et al. to the system of Barshinger et al. since this is a mere matter of choice possibilities what value to begin the timing of the time period as long as the operator know what value is used so that the time difference 
With regards to claim 5, Barshinger et al. does not explicitly disclose transmitting from the actuator a third actuation signal to the structure; after a third time period that begins from transmitting the third actuation signal, starting collecting at the sensor of the structural health monitoring system third response signals from the structure in response to the third actuation signal to cover a third detection range from the sensor such that the third time period is set longer than the second time period so that the third detection range is further away from the sensor than the second detection range.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of transmitting a third actuation signal to cover a third detection range, after a third time period to collect third response signals such that the third time period is set longer than the second time period and the third detection range is further away from the sensor than the second detection range, as presently claimed, by assigning another one of the actuator elements in the phased array transducer of Barshinger et al. to perform such parameters and characteristics is considered to have been a matter of optimization and choice possibilities available to the operator to repeat the transmitting and collecting for another signal from the phrased array transducer with different parameters and characteristics (e.g. time period, detection range) to obtain a better analysis of the region of interest in the object without departing from the scope of the invention.
With regards to claim 11, Cegla et al. further discloses the first detection range and the second detection range overlap each other.  (See, as observed in Figures 1,2,3A,6,18,21).

Response to Amendment
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Takahashi, Maev et al., Kono et al., and Gruber, are related to ultrasonic evaluation systems having multiple transmitted ultrasonic waves.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861